 

Exhibit 10.3

 

February 5, 2020

 

Nancy A. Walsh

 

Re:Temporary Assignment

 

Dear Nancy,

 

As you know, Dennis Knowles, the Company’s President and Chief Executive
Officer, has resigned from the Company. In connection with his resignation, the
Company is asking you to to take on certain of Mr. Knowles’ previous duties and
responsibilities and report to the Board of Directors until his successor is
appointed.

 

In connection with this temporary assignment, you will receive a temporary
increase in your base salary of $8,000 per month (or pro rata portion thereof),
starting as of the date of this letter and ending on the date designated by the
Company as the end of your temporary assignment (the “End Date”). The increase
in your base salary shall only apply to the period of your temporary assignment.
Your base salary will return to its previous level on the End Date.

 

You agree that neither (i) the temporary assignment to you of such additional
duties and responsibilities, including your reporting to the Board, and your
subsequent return to your normal role and reporting after the End Date nor (ii)
the temporary increase in your base salary in return for temporarily taking on
those additional duties and responsibilities, shall constitute “Good Reason”
under your Severance Agreement to resign your employment.

 

This letter agreement shall constitute an amendment of your Severance Agreement.
Additionally, should you become entitled to receive the compensation set forth
in Sections 1.3 and/or 1.4 of your Severance Agreement prior to the End Date,
the compensation set forth in Sections 1.3 and 1.4 shall be determined without
regard to the temporary increase in your base salary described in this letter
agreement. Other than the provisions above, your Severance Agreement shall
remain in effect in accordance with its terms as in effect prior to this letter
agreement.

 

Thank you for your willingness to undertake these additional duties and
responsibilities during this transition period.

 

  Very truly yours,       /s/ Nancy M. Taylor       Nancy M. Taylor  
Chairperson of the Board of Directors

 

By signing this letter agreement below,
agree to the terms set forth above.

 

 

/s/ Nancy A. Walsh

 

Name: Nancy A. Walsh

 

Date: February 5, 2020

 



 

 